Citation Nr: 0829365	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to accrued benefits.

4.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Richard P. Bartos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.  The veteran died in September 2005; the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2007, a statement of the case was issued 
in July 2007, and a substantive appeal was received in 
September 2007.  The appellant testified at a Board hearing 
in July 2008.

In July 2008, the appellant's representative submitted a 
motion to have the case advanced on the docket due to the 
appellant's advanced age.  The motion was granted by the 
Board in July 2008 pursuant to 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
September 2005 of coronary artery disease.

2.  Coronary artery disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is such disorder otherwise related to the veteran's 
active duty service.

3.  At the time of the veteran's death, service connection 
was in effect for post-operative residuals, right total hip 
replacement with arthritis, evaluated as 70 percent 
disabling; post-operative residuals left osteotomy with 
removal of semilunar cartilage, evaluated as 30 percent 
disabling; degenerative arthritis, right knee, evaluated as 
noncompensably disabling; residuals fracture right first 
metatarsal, evaluated as noncompensably disabling; and, a 
total disability rating due to individual unemployability.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
February 1946 for a period of not less than 5 years 
immediately preceding death.

6.  No claim for VA benefits was pending at the time of the 
veteran's death.  

7.  The appellant's annualized countable income for the 
period beginning September 2005 exceeded the maximum annual 
income limitation for a surviving spouse.




CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).

3.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007).

4.  The criteria for payment of nonservice-connected death 
pension benefits for the annualized period beginning 
September 2005 have not been met.  38 U.S.C.A. §§ 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Although, a VCAA letter did not 
predate the January 2006 decision, such deficiency was cured 
by issuance of VCAA letters in April 2007, February 2008, and 
April 2008.  Collectively, the VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the appellant of the evidence 
necessary to substantiate her claims. 

In April 2008, the appellant was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA opinion 
proffered in May 2008.  The opinion obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

As will be discussed in detail below, the appellant has also 
claimed clear and unmistakable error (CUE) in the RO's 
October 1995 and December 2001 rating decisions which awarded 
the veteran benefits.  The Board finds that the VCAA is not 
applicable to the issue of clear and unmistakable error.  The 
Court has held that the VCAA does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims).  The general underpinning for the 
holding that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to 
this effect).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

At the time of the veteran's death, service connection was in 
effect for post-operative residuals, right total hip 
replacement with arthritis, rated temporarily totally 
disabling effective October 9, 1995, 50 percent disabling, 
effective December 1, 1996, and 70 percent disabling 
effective July 2001; post-operative residuals left osteotomy 
with removal of semilunar cartilage, 30 percent disabling 
effective October 1975; degenerative arthritis, right knee, 
noncompensably disabling effective October 1995, and 
residuals fracture right first metatarsal, noncompensably 
disabling effective July 1973.  He was also in receipt of a 
total disability rating due to individual unemployability, 
effective December 1, 1996.  

According to the death certificate, the veteran died on 
September [redacted], 2005, due to coronary artery disease.  An 
abdominal aortic aneurism and cerebrovascular accident were 
also listed as other significant conditions contributing to 
death.  The death certificate stated that his coronary artery 
disease had been present for 5 years.  

Initially, the Board notes that service medical records do 
not reflect any complaints of, symptomatology, or diagnoses 
related to coronary artery disease, or any pertinent heart or 
vascular disorders.  The veteran's cardiovascular disability 
was diagnosed and manifested many years after separation from 
service, and there is no medical evidence of record that such 
cause of death was due to his period of service or any 
incident therein.  Notwithstanding this, the appellant does 
not contend that the veteran's cause of death manifested 
during service, rather that his service-connected 
disabilities contributed to his death.  

The appellant's representative initially contended that 
complications related to the veteran's degenerative nature of 
the left knee and right hip, which eventually required a 
right hip replacement, contributed to his overall health 
deterioration, including congestive heart failure.  

In March 2008, a VA examiner conducted a review of the claims 
folder, and proffered an opinion with regard to the etiology 
of the veteran's death.  The examiner noted that the veteran 
was of advanced age, 92 years old, and had multiple medical 
problems at the time of his death.  His medical problems 
included severe 3-vessel coronary disease cath in September 
2000; abdominal aortic aneurysm; history of prostate cancer, 
status post radiation therapy; history of tubular adenoma, 
per colonoscopy in 1996; right total hip arthroplasty, 
October 1995; status post cerebrovascular accident, November 
1997; and, hypothyroidism.  The examiner acknowledged the 
veteran's total hip arthroplasty (THA) in 1995, and the 
documented hip and knee pain prior thereto.  Other than the 
prior tibial osteotomy, and total hip arthroplasty in 1995, 
there were no additional surgical interventions on the hip or 
knees.  The examiner opined that the veteran did not die of 
hip pain nor did hip pain contribute to the veteran's decline 
in health that resulted in death.  The veteran died of heart 
failure, and his decline of health was noted as early as 2000 
when an echo showed an EF of 25 percent.  His death was due 
to 3 vessel coronary artery disease with 75 percent occlusion 
L main, 100 percent occlusion mid-LAD, 99 percent occlusion 
diagonal, 100 percent circumflex, 99 percent mid-RCA, 100 
percent PDA in addition to an AAA and EF of 25 percent.  The 
examiner stated that this was a lethal condition, causing 
weakness, shortness of breath, decreased stamina, and 
ultimate death due to failure.  The examiner also noted that 
a THA is one of the most successful orthopedic procedures 
performed.  For patients with hip pain due to a variety of 
conditions, THA can relieve pain, restore some function, and 
improve quality of life.  In general, over 90 percent of THAs 
are working successfully, pain-free and without complication 
10 to 15 years postoperatively.  Some patients continue with 
their original implant even after 25 years of use.  VA 
medical records show no complications as a result of the THA.  
In 2001 the veteran was having some hip and knee pain, 
however, his most significant medical problems remained the 
severe 3 vessel coronary artery disease.  Thus, the examiner 
opined that the service-connected THA did not directly 
contribute to the veteran's cause of death.  His THA more 
likely than not relieved pain in his hip, restored some 
function and improved his quality of life at that time.  The 
onset of cardiac disease is unknown, however severe.  The 
veteran's THA did not render the veteran susceptible to the 
effects of the multiple other nonservice-connected 
disabilities/diseases such as severe 3-vessel coronary 
disease with 75 percent occlusion of the left main coronary 
artery, 100 percent occlusion of mid-LAD beyond the origin of 
the first septal perforator and the first diagonal, 99 
percent occlusion of diagonal 99 percent, 100 percent 
occlusion of circumflex obtuse marginal branch filled by 
collateral flow from the right coronary artery, distal right 
coronary diffusely disease, 100 percent occlusion in the 
posterior descending artery, abdominal aortic aneurysm, 
history of prostate cancer, history of tubular adenoma, 
status post cerebrovascular accident, and hypothyroidism.  
The veteran's THA in 1995 did not contribute substantially or 
materially to the veteran's death in 1995, as his death was 
due to coronary artery disease.

The Board accepts the March 2008 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records, and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds that it is probative and 
material to the appellant's claim.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  The Board views the probative medical 
evidence in this case as showing that the veteran's service-
connected right hip disability and other service-connected 
disabilities did not contribute to his death.

At the Board hearing, the appellant's representative offered 
a different contention as to the cause of the veteran's 
death.  Specifically, the veteran's representative argued 
that the veteran's intake of prescriptive and over-the-
counter medication, to include anti-inflammatory drugs, which 
he took for his pain and arthritic conditions in the hip and 
knees, contributed to his cardiac problems.  In making such 
contentions, the appellant's representative was relying on VA 
medical records which reflects that in late February 1993, 
the veteran was hospitalized for gastritis and anemia related 
to nonsteroidal anti-inflammatory drugs for pains in his hips 
and knees.  

The Board notes, however, that while a 10 to 15 pound weight 
loss and abdominal discomfort was reflected in such medical 
records dated in February and March 1993, his abdominal 
discomfort gradually resolved with antacids and Cimedtidine.  
He was discharged 10 days later.  A May 1993 VA medical 
report acknowledges the hospitalization but stated that his 
hemoglobin/hematocrit had returned to normal since that time.  
None of the medical records on file suggest that the 
veteran's intake of anti-inflammatory drugs or any other 
medication contributed to his coronary artery disease.  As 
noted on the death certificate, his coronary artery disease 
had been present for five years prior to his death, and the 
death certificate does not reflect any contributing causes 
such as the intake of such medication.  Moreover, the 
appellant and representative have not submitted any medical 
evidence in support of such contentions.  As laypersons, the 
appellant and her representative are not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no otherwise no medical support 
for such contentions raised at the Board hearing.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, and a remand for another medical opinion with 
regard to the most recent contentions of the appellant is not 
in order.

The third and fourth elements in McLendon are not met; there 
is no indication that the veteran's service-connected 
disabilities caused or contributed to his death and 
significant evidence in the record against such a finding to 
include the March 2008 VA medical opinion.  There is 
sufficient medical evidence of record for the Board to decide 
this claim, as his treatment records do not link (or indicate 
a link) between his death to his service-connected 
disabilities or his intake of anti-inflammatory medicine.  
There is no evidence of record to suggest that his coronary 
artery disease was as a result of the intake of anti-
inflammatory medication, or due to his bout of gastritis and 
anemia in 1993.  As the March 2008 VA examiner detailed, the 
veteran was of advanced age, and suffered many nonservice-
connected disabilities which formed the majority of his 
health concerns.  Thus, the Board finds that obtaining 
another opinion regarding the recent contentions of the 
appellant is unnecessary, as there is no medical evidence of 
record suggesting that the intake of such medications 
contributed to his death.

As the condition which caused the veteran's death was not 
shown in service, and the records contain no indication of a 
possible link between his death and active military service 
or any service-connected disabilities, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  While the Board recognizes the veteran's active 
service, and sympathizes with the appellant's loss of her 
husband, the Board finds that the veteran's death was 
unrelated to service or a service-connected disability.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time 
of death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

As detailed hereinabove, at the time of the veteran's death, 
service connection was in effect for post-operative 
residuals, right total hip replacement with arthritis, rated 
temporarily totally disabling effective October 9, 1995, 50 
percent disabling, effective December 1, 1996, and 70 percent 
disabling effective July 2001; post-operative residuals left 
osteotomy with removal of semilunar cartilage, 30 percent 
disabling effective October 1975; degenerative arthritis, 
right knee, noncompensably disabling effective October 1995, 
and residuals fracture right first metatarsal, noncompensably 
disabling effective July 1973.  He was also in receipt of a 
total disability rating due to individual unemployability, 
effective December 1, 1996.  Thus, at the time of the 
veteran's death on September [redacted], 2005, he had been totally 
disabled by VA for 9 years, 11 months and 2 days, prior to 
his death.  Thus, unfortunately, the veteran was not rated 
totally disabled for 10 years as required under § 1318.

As will be discussed in detail below, an October 1995 rating 
decision granted service connection for arthritis of the 
right hip, assigning a temporary evaluation effective October 
9, 1995, and a 30 percent evaluation effective December 1, 
1996.  The veteran did not file a notice of disagreement with 
such rating decision, and such rating decision is final.  
38 U.S.C.A. § 7105.  A December 2001 rating decision, 
established entitlement to a TDIU, effective December 1, 
1996, and assigned a 50 percent disability rating to the 
right hip disability effective December 1, 1996, and assigned 
a 70 percent disability rating to the right hip effective 
July 23, 2001.  The veteran did not file a notice of 
disagreement with such rating decision, and such rating 
decision is final.  38 U.S.C.A. § 7105.  

The Board has reviewed the entirety of the record to 
determine whether any of the documentation on file dated 
prior to October 9, 1995, could be construed as an informal 
claim for benefits for his right hip disability, a claim for 
an increased rating pertaining to his service-connected left 
knee disability, or a claim for a TDIU.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Review of the medical records reflect that it appears that 
the veteran may have initially voiced complaints related to 
the right hip in February 1993 wherein he reported that he 
"occasionally gets a twitch in" his right hip.  At that 
time, however, he was being followed post-status barium enema 
exploration and diverticulitis, and no diagnosis was rendered 
with regard to the right hip.  In March 1993, the veteran 
complained of left knee pain, but did not voice any 
complaints related to the right hip.  A separate VA medical 
record reflects that the veteran was taking Ibuprofen for 
joint pains in the hips and knees; however, no objective 
findings were reflected with regard to the knees and hip.  In 
May 1993, it was again noted that the veteran had been taking 
anti-inflammatory drugs due to pain in his hips and knees.  A 
June 1993 VA medical record also reflects that his past 
medical history is remarkable for some degenerative joint 
disease of the knee and hip.  On October 23, 1995, the 
veteran's VA surgeon submitted correspondence indicating that 
the veteran was treated for degenerative joint disease of the 
right hip with total hip replacement which he was recovering 
from, and such right hip disability was likely related to his 
service-connected left knee disability.  VA medical records 
establish that the veteran was admitted on October 9, 1995, 
for such total hip arthroplasty.  

As a result of such surgery and the opinion of the VA 
surgeon, in an October 1995 rating decision, service 
connection was established for arthritis of the right hip, 
and a 100 percent temporary evaluation was established 
effective October 9, 1995, and a 30 percent evaluation was 
established effective December 1, 1996.  As noted, the 
veteran did not file a notice of disagreement with such 
rating decision, and such rating decision is final.  
38 U.S.C.A. § 7105.  

In or about August 2001, the veteran filed a claim for a 
TDIU, and a claim for increased disability ratings.  A 
December 2001 rating decision established entitlement to a 
TDIU, effective December 1, 1996, and assigned a 50 percent 
disability rating to the right hip disability effective 
December 1, 1996, and assigned a 70 percent disability rating 
to the right hip effective July 23, 2001.  The basis of the 
grant for a TDIU was that as of December 1, 1996, his 
service-connected disabilities met the schedular criteria 
under § 4.16(a) and the RO determined that such disabilities 
rendered him unable to maintain employment.  The veteran did 
not file a notice of disagreement with such rating decision, 
and such rating decision is final.  38 U.S.C.A. § 7105.

In support of her claim for DIC pursuant to § 1318, the 
appellant has argued that a TDIU should have been established 
prior to October 9, 1995, specifically in July 1994.  The 
appellant has testified that the veteran's right hip 
condition became more severe in 1993 and 1994, and he was 
unable to perform activities of daily living since as early 
as 1993, but at least as early as July 1994 when medical 
records showed degenerative changes of the right hip.  The 
appellant argues that a total disability rating should have 
been established in 1993 or 1994.  

While the Board understands and acknowledges the appellant's 
contentions, unfortunately the medical evidence of record 
does not support a finding that the veteran was entitled to 
or had even claimed a total disability rating prior to 
October 9, 1995.  Although the veteran had complained of 
symptomatology related to the right hip in 1993 and 
degenerative arthritis was established in or about 1993, at 
no time did the veteran file a claim for compensation related 
to such right hip, and the first medical evidence indicating 
a relationship between his right hip and left knee disability 
came in the October 23, 2005 correspondence from the VA 
surgeon.  None of the medical evidence on file prior to 
October 9, 2005, can be construed as an informal claim of 
service connection for right hip disability.  Simply voicing 
complaints in a medical record or documenting degenerative 
changes of an extremity does not amount to a claim for 
benefits; the veteran must identify in some fashion that he 
is seeking compensation for a disability.  The mere presence 
of medical evidence of a disability does not show an intent 
on the veteran's part to seek service connection and 
therefore does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Likewise, since 
there had not been a prior allowance or disallowance of 
compensation for the condition (i.e., service connection 
awarded, but disorder rated as noncompensable), VA records 
could not be accepted as an informal claim under 38 C.F.R. § 
3.157.  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
99 (1992) (38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (because the appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).

The medical evidence also does not establish that an informal 
claim had been received with regard to his service-connected 
left knee disability, or that an increased disability rating 
was warranted in the year prior to receipt of the October 
2005 correspondence from the veteran's VA surgeon.  As 
detailed, although the veteran complained of pain on a few 
occasions with regard to the left knee in 1993 and 1994, 
there are limited objective findings, and it had already been 
established that the veteran's service-connected left knee 
disability warranted a 30 percent disability rating effective 
October 1975.  The medical evidence on file in the year prior 
to October 9, 2005, does not warrant an increased disability 
rating for his service-connected left knee disability.  

Additionally, although it is clear that the veteran may have 
been unemployable prior to October 9, 1995, there is no 
medical evidence on file which could be construed as a claim 
for individual unemployability.  In fact, the veteran did not 
claim individual unemployability until submission of a VA 
Form 21-8940 in August 2001, and the RO liberally construed 
such claim and awarded an effective date of December 1, 1996.  
(In fact, as the claim was received in August 2001, the 
earliest effective date should have been one year prior, 
August 2000.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).)  Prior to October 9, 1995, however, there is no 
medical evidence or submissions from the veteran that his 
service-connected disabilities precluded gainful employment.  
Not until December 1, 1996, did the veteran meet the 
schedular requirements for individual unemployability under 
§ 4.16, and the evidence did not support a finding that his 
service-connected disabilities precluded employment prior to 
this date.  

The appellant has also objected to the effective dates 
assigned to service connection for right hip disability, and 
the TDIU rating, on the basis that the October 2005 and 
December 2001 rating decisions contained clear and 
unmistakable error.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of the assignment of disability ratings, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of CUE to be valid, 
there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

With regard to such CUE claim, however, the same reasoning as 
above applies.  The Board believes that there was ample 
support for the October 1995 and December 2001 decisions in 
awarding benefits to the veteran, and assigning the effective 
dates to the grant of service connection for right hip 
disability, and a TDIU.  The RO considered the evidence of 
record and concluded that the October 1995 correspondence 
from the veteran's surgeon constituted an initial claim of 
service connection for right hip disability, and based on an 
August 2001 application for individual unemployability 
determined that such benefit was warranted effective December 
1996.  The appellant may disagree with that determination, 
but such disagreement with the RO's weighing of the evidence 
does not constitute clear and unmistakable error.  Nothing in 
the record available to the RO in October 1995 and December 
2001 compelled the conclusion that he was entitled to service 
connection for the right hip prior to October 9, 1995, or 
that he was entitled to a TDIU rating prior to December 1, 
1996.

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The adjudications in October 1995 and December 2001 were 
correct given the state of the evidence at that time.  The 
RO's October 1995 and December 2001 rating decisions were 
factually supportable by the record at that time, and both 
the positive and negative evidence of record were 
acknowledged.  Upon review of the October 1995 and December 
2001 rating decisions, it is apparent that the adjudicators 
reviewed the medical records on file in making a 
determination that service connection was warranted effective 
October 9, 1995, the date of such surgery, and that a TDIU 
was warranted effective December 1, 1996, the date his 
service-connected disabilities met the criteria under 
§ 4.16(a) and that the evidence initially showed that he was 
unemployable due to his service-connected disabilities.  
Judgments as to the credibility and probative value of 
individual items of evidence are inherent in the function of 
VA adjudicators.  A disagreement with how a prior 
adjudication evaluated the facts does not establish CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  

The Board is sympathetic with the appellant and acknowledges 
the fact that only a very short period of time is lacking to 
meet the required 10 year period for a total rating under 38 
U.S.C.A. § 1318.  However, the Board is bound by the statute 
enacted by Congress and implementing VA regulations.  The 
evidence does not support a finding that total disability 
benefits were claimed and/or warranted prior to October 9, 
1995.  Thus, as the veteran had no service-connected 
disabilities rated at 100 percent for the 10 years prior to 
his death, was not continuously rated as totally disabled for 
five years after service and leading up to his death, the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.

III.  Accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The evidence of record shows that the veteran died in 
September 2005.  As detailed, the evidence of record reflects 
that service connection was in effect for post-operative 
residuals, right total hip replacement with arthritis, 
evaluated as 70 percent disabling; post-operative residuals 
left osteotomy with removal of semilunar cartilage, evaluated 
as 30 percent disabling; degenerative arthritis, right knee, 
evaluated as noncompensably disabling; residuals fracture 
right first metatarsal, evaluated as noncompensably 
disabling; and, a total disability rating due to individual 
unemployability.  At the time of his death, there was no 
increased rating claim pending.  Furthermore, the evidence of 
record reflects that there were no service connection claims, 
or any other claims for VA benefits, pending at the time of 
his death.  The veteran's most recent claim for compensation, 
entitlement to increased disability ratings for right hip 
disability, left knee disability, entitlement to a TDIU, and 
entitlement to Dependents' Education Assistance benefits had 
been adjudicated in a December 2001 rating decision, and the 
veteran did not express disagreement with the RO 
determination.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

As the evidence of record is absent any evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death, the appellant is not legally entitled to accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
As the law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

IV.  Death pension benefits

In September 2005, the appellant filed a claim for non-
service connected death pension benefits as the surviving 
spouse of a qualifying veteran with no dependent children.  
The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21.  Effective 
December 1, 2005 (in effect at the time the RO adjudicated 
the appellant's claim), the MAPR for an otherwise eligible 
claimant, with no dependent children was $7,094, and 
effective December 1, 2007, the MAPR for an otherwise 
eligible claimant, with no dependent children, is $7,498.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

In her initial September 2005 application for benefits, the 
appellant reported that she received $825 per month ($9,900 
per year) in SSA benefits.  She reported receipt of $7,200 in 
life insurance benefits, and reported receipt of $2,597 as a 
result of the veteran's VA compensation and retirement.  She 
listed no other sources of income.  VA, however, determined 
that she received $11,522 in annual SSA benefits, and $10,500 
in annual retirement benefits.  Even in consideration of her 
Medicare and other health insurance which totaled $3,787, her 
income exceeded the MAPR as established by Congress.  

The appellant's reported annual income from September 2005 
exceeds the MAPR as established by Congress.  While the Board 
can certainly empathize with any financial difficulty a 
surviving spouse may experience, the appellant is not 
entitled to VA death pension benefits from the date of her 
claim because the appellant's income exceeded the statutory 
limit. 

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's.  
The Court had held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  Because the appellant's income 
exceeds the statutory limits, she is not legally entitled to 
death pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.  Sabonis, 6 Vet. App. at 
430.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


